Ellison, J.
This is an action of replevin for one-stallion. Plaintiff, who was a livery man, boarded two-stallions for one-' Wyman, at fifteen dollars per month each, the bill amounting to ninety dollars. Defendants were hotel keepers and boarded Wyman himself. Wyman left the vicinity without paying the board of his horses to plaintiff, or of himself, to defendants. Plaintiff began proceedings to enforce his lien as provided by sections 3196-7, Revised Statutes, and defendants brought an ■ attachment suit for their claim and attached the two stallions in plaintiff’s stable. The constable levying the attachment, left the horses in the stable, but paid plaintiff for their keeping. Which of the parties began proceedings first, does not appear’ clearly; one witness says plaintiff, and the other defendants. Both parties obtained judgment, one enforcing his lien, and the other for the amount of Wyman’s board bill. Executions under each judgment were placed in the constable’s hands and were levied by him on the same day. Plaintiff ’ s was given the constable first and properly levied first. Sale under each execution was advertised for the same day, but so far as appears from the evidence only the sale under defendants’ execution took place, the plaintiff purchasing one of the stallions and defendants the other. Plaintiff caused it to be announced at the sale in the hearing of defendants, that he had a lien on the horses for a feed bill. This suit is to recover the horse purchased by defendants at the sale under the execution as before-stated.
The question presented by counsel is that plaintiff lost or waived Ms lien for the feed bill by levying the execution on the horses under his judgment enforcing his lien. Authorities cited by appellants holding that the levy of an execution discharges the lien, will be found on examination, to be executions base on judgments in suits independent of the lien, as if one having a lien should bring an ordinary action on account, without *350reference to the lien. In this case, the plaintiff was proceeding to enforce his lien as provided by the statute* To say he lost it in such case, would be to hold that the statute gives him a lien and points out to bim how he shall enforce it, which, if he obeys, is immediately lost to him. .
The judgment, from the record before us, was for the right party, and it1 is affirmed.
All concur.